° . Case 1:21-cr-00489-RDM Document 15 Filed 07/23/21 Page 1 of 4

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on My 25, 2021

UNITED STATES OF AMERICA
v.

JAMIE N. BUTEAU, and
JENNIFER P. BUTEAU,

Defendants.

CRIMINAL NO.
MAGISTRATE NO. 21-MJ-487

VIOLATIONS:

18 U.S.C. § 231(a)(3)

(Civil Disorder)

18 U.S.C. § 111(a)(1)

(Assaulting, Resisting, or Impeding
Certain Officers)

18 U.S.C. § 1752(a)(1)

(Entering and Remaining in a Restricted
Building or Grounds)

18 U.S.C. § 1752(a)(2)

(Disorderly and Disruptive Conduct in a
Restricted Building or Grounds)

18 U.S.C. § 1752(a)(4)

(Engaging in Physical Violence in a
Restricted Building or Grounds)

40 U.S.C. § 5104(e)(2)(D)

(Disorderly Conduct in

a Capitol Building)

40 U.S.C. § 5104(e)(2)(F)

(Act of Physical Violence in the Capitol
Grounds or Buildings)

40 U.S.C. § 5104(e)(2)(G)

(Parading, Demonstrating, or Picketing in
a Capitol Building)

INDICTMENT

The Grand Jury charges that:

COUNT ONE

On or about January 6, 2021, within the District of Columbia, JAMIE N. BUTEAU,

committed and attempted to commit an act to obstruct, impede, and interfere with a law
Case 1:21-cr-00489-RDM Document 15 Filed 07/23/21 Page 2 of 4

enforcement officer, that is, Officer C.N., an officer from the United States Capitol Police, lawfully
engaged in the lawful performance of his/her official duties incident to and during the commission
of a civil disorder, and the civil disorder obstructed, delayed, and adversely affected the conduct
and performance of a federally protected function.

(Civil Disorder, in violation of Title 18, United States Code, Section 231(a)(3))

COUNT TWO

On or about January 6, 2021, within the District of Columbia, JAMIE N. BUTEAU, did
forcibly assault, resist, oppose, impede, intimidate, and interfere with, an officer and employee of
the United States, and of any branch of the United States Government (including any member of
the uniformed services), that is, Officer C.N., an officer from the United States Capitol Police,
while such person was engaged in and on account of the performance of official duties, and where
the acts in violation of this section involve physical contact with the victim and the intent to commit

another felony.

(Assaulting, Resisting, or Impeding Certain Officers, in violation of Title 18, United
States Code, Section | 1 1(a)(1))

COUNT THREE
On or about January 6, 2021, within the District of Columbia, JAMIE N. BUTEAU and
JENNIFER P. BUTEAU did unlawfully and knowingly enter and remain in a restricted building
and grounds, that is, any posted, cordoned-off, and otherwise restricted area within the United
States Capitol and its grounds, where the Vice President and Vice President-elect were temporarily
visiting, without lawful authority to do so.

(Entering and Remaining in a Restricted Building or Grounds, in violation of Title 18,
United States Code, Section 1752(a)(1))
Case 1:21-cr-00489-RDM Document 15 Filed 07/23/21 Page 3 of 4

COUNT FOUR

On or about January 6, 2021, within the District of Columbia, JAMIE N. BUTEAU and
JENNIFER P. BUTEAU did knowingly, and with intent to impede and disrupt the orderly
conduct of Government business and official functions, engage in disorderly and disruptive
conduct in and within such proximity to, a restricted building and grounds, that is, any posted,
cordoned-off, and otherwise restricted area within the United States Capitol and its grounds, where
the Vice President and Vice President-elect were temporarily visiting, when and so that such
conduct did in fact impede and disrupt the orderly conduct of Government business and official
functions.

(Disorderly and Disruptive Conduct in a Restricted Building or Grounds, in violation
of Title 18, United States Code, Section 1752(a)(2))

COUNT FIVE
On or about January 6, 2021, within the District of Columbia, JAMIE N. BUTEAU, did
knowingly, engage in any act of physical violence against any person and property in a restricted
building and grounds, that is, any posted, cordoned-off, and otherwise restricted area within the
United States Capitol and its grounds, where the Vice President and Vice President-elect were
temporarily visiting.

(Engaging in Physical Violence in a Restricted Building or Grounds, in violation of
Title 18, United States Code, Section 1752(a)(4))

COUNT SIX
On or about January 6, 2021, within the District of Columbia, JAMIE N. BUTEAU and
JENNIFER P. BUTEAU willfully and knowingly engaged in disorderly and disruptive conduct

in any of the Capitol Buildings with the intent to impede, disrupt, and disturb the orderly conduct
Case 1:21-cr-00489-RDM Document 15 Filed 07/23/21 Page 4 of 4

of a session of Congress and either House of Congress, and the orderly conduct in that building of
a hearing before or any deliberation of, a committee of Congress or either House of Congress.

(Disorderly Conduct in a Capitol Building, in violation of Title 40, United States Code,
Section 5104(e)(2)(D))

COUNT SEVEN
On or about January 6, 2021, within the District of Columbia, JAMIE N. BUTEAU
willfully and knowingly engaged in an act of physical violence within the United States Capitol
Grounds and any of the Capitol Buildings.

(Act of Physical Violence in the Capitol Grounds or Buildings, in violation of Title 40,
United States Code, Section 5104(e)(2)(F))

COUNT EIGHT
On or about January 6, 2021, within the District of Columbia, JAMIE N. BUTEAU and

JENNIFER P. BUTEAU willfully and knowingly paraded, demonstrated, and picketed in any
United States Capitol Building.

(Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40,
United States Code, Section 5104(e)(2)(G))

A TRUE BILL:

FOREPERSON.

ng D. Phillpe/A7F
Attorney of the United States in
and for the District of Columbia.
